DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Final action is in reply to the 15943282 amendment filed on 01/13/2022
Claims 1, 8, 12 – 13, 15, and 22 have been amended
Claim 2, 11, and 14 are cancelled
Claim 24 is new
Claims 1, 3 – 10, 12 - 13, and 15 – 24 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022
 has been entered.
 
 Response to Arguments
Response to 103
The examiner states that the applicants’ arguments are moot based upon a new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set 

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 – 9, 12, 15 – 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 9384502 – Guo et al hereinafter as GUO in view of US PG Pubs 20150100416 – Blackhurst et al. hereinafter as BLACKHURST in US PG Pub 20180181951 – Goldfinger et al. hereinafter as GOLDFINGER in view of US PG Pubs 20160063528 – Zhang et al. hereinafter as ZHANG

Regarding Claim 1, 8 and 15:
GUO as shown below discloses the following limitations:
A device, comprising:
one or more memories; and (memory, Col 23 line 47 – 67 and col 24  line 17)
determine location information; (location, Col 23 line 47 – 67 and col 24  line 17)
one or more processors(processor, Col 23 line 47 – 67 and col 24  line 17), communicatively coupled to the one or more memories(memory, Col 23 line 47 – 67 and col 24  line 17) and the communication, configured to: 
receive access information(emails, col 6 line 50 – col 7 – line 67) that permits access (access stored emails, col 6 line 4 – line 26) associated with an electronic messaging account (email provider col 6 line 4 – line 26); 
process messages associated with the electronic messaging account to identify one or more of the messages (plurality of messages, col 6 line 50 – col 7 – line 67) that include at least one 
wherein the one or more of the messages, that include the at least one coupon are identified using at least two of: an image processing technique,(extracting image, col 16 line 44 – 60), include a text processing technique(extracting values for the fields and attributes, col 16 line 6 – 17), or a code processing technique; ( extract from html, col 22 line 53 – line 67)
store information identifying the one or more of the messages that include the at least one coupon after processing the messages; (deal summary, col 16 line 6 – line 39) 

GUO does disclose processing message associated with the electronic messaging account to identify one or more messages but GUO does not explicitly disclose:
receive, from the user device, access information that permits access to an electronic messaging account hosted on a server device
communicate, based on receiving the access information, with the server device to access the electronic messaging account
process, based on accessing the electronic messaging account, messages associated with the electronic messaging account to identify one or more of the messages that include at least one coupon
BLACKHURST discloses:
receive, from the user device, access information(para. 0100 and 0136 and fig. 2) that permits access to an electronic messaging account hosted on a server device (para. 0136)
communicate, based on receiving the access information, with the server device to access the electronic messaging account(para. 0136)
process, based on accessing the electronic messaging account, (para. 0100 and 0136 and fig. 2) messages associated with the electronic messaging account to identify one or more of the messages that include at least one coupon (promotion, para. 0100)

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO’s method of extracting offers from emails to determine offers for a user to combine with BLACKHURST’s method of communicating based on the received access information to access and identify messages associated with the electronic messaging account to include at least one coupon because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 


GUO / BLACKHURST does not disclose:
cause, based on determining that the location of the user device and the location of the party satisfy the threshold, a one or more particular coupons associated with the party of the at least one coupon; 
cause coupon information, identifying the one or more particular coupons, to be provided to a transaction terminal associated with the party to complete at transaction; and 
at least one of: store, in the data structure, second information indicating that the one or more particular coupons have been used, or remove, from the data structure, third information related to the one or more particular coupons.

GOLDFINGER teaches:
cause, based on determining that the location of the user device(location of offer, para. 0165) and the location of the party satisfy the threshold(geolocation, para. 0162), a one or more particular coupons (variety of offers, para. 0165) associated with the party of the at least one coupon(offer, para. 0165); 
cause coupon information, identifying the one or more particular coupons,(offers, para. 00169) to be provided to a transaction terminal associated with the party to complete at transaction(purchase, para. 0169)
at least one of: store, in the data structure, second information indicating that the one or more particular coupons have been used, or remove, (removal, para 0168) from the data structure, third information related to the one or more particular coupons. (offers, para 0168, 0169, 0187)

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO / BLACKHURST’s method of extracting offers from emails to determine offers for a user to combine with GOLDFINGERS method of determining the location of the user and apply coupon based upon location because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 

GUO / BLACKHURST / GOLDFINGER does not disclose:
cause based on determining that the location of the user device and the location of the party satisfy the threshold, an application to open on the user device for selecting one or more particular coupons associated with the party of the at least one coupon

ZHANG teaches:
cause based on determining that the location of the user device (para. 0052 - geolocation of place)and the location of the party(merchant, para. 0071) satisfy the threshold, an application to open on the user device (para. 0028 – pop up in the application) for selecting one or more particular coupons associated with the part of the at least one coupon(para. 0028 – 0030)

It would be obvious to one of ordinary skill in the art at the time of the invention to combine GUO / BLACKHURST / GOLDFINGER to combine with ZHANG’s method of determining the location of the user and the location of the party satisfying a threshold an application to open on the user device for selecting one or more particular coupon associated with the party of the at least one coupon. because this would allow GUO to enhance a user’s experience and reducing inconvenience. (GUO – Col 23 line 20 – 23)
Regarding Claim 3:
GUO / BLACKHURST / GOLDFINGER discloses of claim 1, 
GUO discloses:
wherein the one or more processors are further configured to: tag, in the electronic messaging account, the one or more of the messages with an indicator (deal newsletter, commercial offers received from the deal email, col 8 line 5 – 22) that indicates that the one or more of the messages(offer email, commercial offer email, col 8 line 5 – 22) include the at least one coupon; and 
wherein the one or more processors, when storing the first information identifying the one or more messages, are configured to: store the information identifying the one or more of the messages after tagging(offer email, commercial offer email, col 8 line 5 – 22)  the one or more of the messages with the indicator.   (offer email, commercial offer email, col 8 line 5 – 22)

Regarding Claim 4:
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses of claim 1, 
GUO discloses:
4. The device of claim 1, wherein the one or more processors, when processing the messages, are configured to: identify one or more images included in the one or more of the messages; ,(extracting image, col 16 line 44 – 60) and process the one or more images using the image processing technique after identifying the one or more images.  ,(extracting image, col 16 line 44 – 60)

Regarding Claim 5: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses of claim 1, 
GUO discloses:
 wherein the one or more processors, when processing the messages, are configured to: process code associated with the messages using the code processing technique; (extract from html, col 22 line 53 – line 67)identify a portion of the one or more of the messages that includes the at least one coupon after processing the code; (extract from html, col 22 line 53 – line 67)and 41 PATENT Docket No. 0104-0056extract other information related to the at least one coupon from the one or more of the messages(extract from html, col 22 line 53 – line 67) after identifying the portion of the one or more of the messages.    

Regarding Claim 6: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses of claim 1, 
GUO discloses:
- wherein the one or more processors, when processing the messages, are configured to: process the messages to identify a set of terms or phrases included in the messages; (words, terms, characters, col 7 line 1 – 23)and wherein the one or more processors are further configured to: process the set of terms or phrases using a rules module to determine whether the messages include the at least one coupon after processing the messages.  (words, terms, characters, contain offer, likelihood, col 7 line 1 – 23)

Regarding Claim 7: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses of claim 1 
GUO does not discloses:
wherein the one or more processors are further configured to: 
determine that the one or more particular coupons were used in association with completing the transaction applying the one or more particular coupons  and tag the one or more particular coupon as having been used after determining that one or more particular coupon were used. 
GOLDFINGER teaches:
wherein the one or more processors are further configured to: 
determine that the one or more particular coupons were used in association with completing the transaction applying the one or more particular coupons (offer used by a customer, para. 0183) and tag the one or more particular coupon as having been used after determining that one or more particular coupon were used.   (verify, para. 0197)

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO’s method of extracting offers from emails to determine offers for a user to combine with GOLDFINGERS method of determining the location of the user and apply coupon based upon location  and determine that a coupon was used because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 

Regarding Claim 9: 
GUO / BLACKHURST / GOLDFINGER / ZHANG teaches claim 8, 
GUO discloses:
 9. The non-transitory computer-readable medium of claim 8, wherein the one or more instructions, that cause the one or more processors to process the messages, cause the one or more processors to: process a hierarchical structure of code associated with the messages using the code processing technique; ( extract from html, col 22 line 53 – line 67) and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: identify the one or more of the messages that include the particular coupon after processing the hierarchical structure of the code. ( extract from html, col 22 line 53 – line 67)   

Regarding Claim 12: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses of claim 8, 
GUO does not disclose:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide the one or more coupons for display after receiving an indication of a selection to provide the one or more other coupons for display, wherein the indication of the selection is received via a user interface;  
GOLDFINGER teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide the one or more coupons for display after receiving an indication of a selection to provide the one or more particular coupons for display,(scanning a barcode, para. 0202) wherein the indication of the selection is received via a user interface ( barcode on a mobile phone app);  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO’s method of extracting offers from emails to determine offers for a user to combine with GOLDFINGERS method of determining the location of the user and apply coupon based upon location  and determine that a coupon was used because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 
GUO / GOLDFINGER does not explicitly disclose:
apply the one or more other coupons to the transaction
ZHANG teaches:
apply the one or more other coupons to the transaction(redeem coupon to transaction – para. 0028)

It would be obvious to one of ordinary skill in the art at the time of the invention to combine GUO / GOLDFINGER to combine with ZHANG’s method of applying the coupons to transactions because this would allow GUO to enhance a user’s experience and reducing inconvenience. (GUO – Col 23 line 20 – 23)

Regarding Claim 16: 
GUO / BLACKHURST / GOLDFINGER / ZHANG teaches claim 15, 
GUO discloses:
accessing the multiple electronic messaging accounts using the access information after receiving the access information; (mail accounts, col 6 line 1 – line 26) and wherein processing the messages comprises: processing the messages after accessing the multiple electronic messaging accounts. (offer, determine which emails contain offers, col 6 line 1 – line 26)

Regarding Claim 17: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 15, 
GUO discloses:
extracting metadata(attributes, col 11 line 57 – col 12 line 10) associated with the one or more of the messages after identifying the one or more of the messages; and wherein storing the first information comprises: storing the first information and the metadata after extracting the metadata. (attributes, col 11 line 57 – col 12 line 10)

Regarding Claim 18: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 15, 
GUO discloses:
 identifying multiple coupons in a message of the one or more of the messages (Offers contained in one or more detail emails , col 7 line 55 – 60)
after processing the messages, the multiple coupons including the coupon; (Offers contained in one or more detail emails , col 7 line 55 – 60)
 and wherein storing the first information comprises: storing the first information for the multiple coupons after identifying the multiple coupons. (Offers contained in one or more detail emails , col 7 line 55 – 60)

Regarding Claim 19: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 15
 GUO does not disclose:
determining that coupon information was provided to a transaction terminal; 
determining that the one or more particular coupons were used after determining that the coupon information was provided to the transaction terminal; and wherein recording the second information comprises: recording the second information after determining that the coupon was used.
GOLDFINGER teaches:
determining that coupon information was provided to a transaction terminal; 
determining that the one or more particular coupons were used (verify, para. 0197)after determining that the coupon information was provided to the transaction terminal (scanning a barcode, para. 0202)  ; and wherein recording the second information comprises: recording  (offer used by a customer, para. 0183) the second information after determining that the coupon was used. (verify, para. 0197)

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO’s method of extracting offers from emails to determine offers for a user to combine with GOLDFINGERS method of determining the location of the user and apply coupon based upon location  and determine that a coupon was used because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 

Regarding Claim 20: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 15
GUO does not discloses:
determine that the one or more particular coupon were used after apply the one or more particular coupons to the transaction 
wherein the transaction information is related to the transaction; and 
wherein recording the second information comprises: recording the second information after processing the transaction information.  
GOLDFINGER teaches:
further comprising: processing transaction information to determine that the one or more particular coupon were used after apply the one or more particular coupons to the transaction   (verify, para. 0197)
wherein the transaction information is related to the transaction;   (verify, para. 0197)
wherein recording the second information comprises: recording (offer used by a customer, para. 0183) the second information after processing the transaction information.  

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO’s method of extracting offers from emails to determine offers for a user to combine with GOLDFINGERS method of determining the location of the user and apply coupon based upon location  and determine that a coupon was used because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 


Regarding Claim 21 and 22: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 1
GUO discloses:
wherein the one or more processors(processor, col 24 line 5-6) are further configured to: 
filter the messages based on one or more of: 
a source of the messages, (email senders, Col 6 line 64 – 67)
a folder associated with the electronic messaging account, or dates on which the messages were received; and 
wherein the one or more processors, (processor, col 24 line 5-6) when processing the messages, are configured to: process the messages (deal newsletter, organizing the offers for a user, col 6 line 43 – 49,deal newsletter, col 14 line 49 – 61) after filtering the message.(filtered email stored in deal folder, col 7 line 23 – 25)

Regarding Claim 23:
 GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 1
GUO discloses:
23. The device of claim 1, wherein the one or more processors are further configured to: determine, based on determining that the location of the user device(location of offer, para. 0165)  and the location associated with the party satisfy the threshold, one or more other coupons associated with the party(variety of offers, para. 0165); and automatically apply the one or more other coupons to the transaction. (purchase, para. 0169, 0187)

Regarding Claim 24:
 GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 15
GUO does not disclose:
Filtering the messages based on one or more of:
Source of the messages
BLACKHURST discloses:
Filtering the messages based on one or more of: (filtering, para. 0100)
Source of the messages (para. 0100)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine GUO’s method of extracting offers from emails to determine offers for a user to combine with BLACKHURST’s method of communicating based on the received access information to access and identify messages associated with the electronic messaging account to include at least one coupon because that would allow GUO to enhance a user’s experience and reducing inconvenience.(GUO – Col 23 line 20 – 23) 


Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 9384502 – Guo et al hereinafter as GUO in view of US PG Pubs 20150100416 – Blackhurst et al. hereinafter as BLACKHURST in US PG Pub 20180181951 – Goldfinger et al. hereinafter as GOLDFINGER in view of US PG Pubs 20160063528 – Zhang et al. hereinafter as ZHANG in further view of US PG Pubs 20100088166 – Tollinger et al. hereinafter as TOLLINGER

Regarding Claim 10: 
GUO / BLACKHURST / GOLDFINGER / ZHANG discloses claim 8, 
GUO / BLACKHURST / GOLDFINGER / ZHANG does not disclose:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a score for each of the at least one respective coupon; and determine a rank for the each of the at least one respective coupon based on the score  for the each of the at least one respective coupon.
TOLLINGER teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine a score for each of the at least one respective coupon (score, coupon, para. 0040); and determine a rank (rank, para. 0040) for the each of the at least one respective coupon(score, coupon, para. 0040) based on the score (score, para. 0040) for the each of the at least one respective coupon. (coupon, para. 0040)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GUO / BLACKHURST / GOLDFINGER / ZHANG’s method of determining offers to combine with TOLLINGERS’s method of determining a score for coupons and ranking based on respective score because it would allow GUO to improve the user experience. (GUO - See ref at least at col 23 line 20-22)  

Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 9384502 – Guo et al hereinafter as GUO in view of US PG Pubs 20150100416 – Blackhurst et al. hereinafter as BLACKHURST in US PG Pub 20180181951 – Goldfinger et al. hereinafter as GOLDFINGER in view of US PG Pubs 20160063528 – Zhang et al. hereinafter as ZHANG in further view of US PG Pubs 2008016799 – Carlson et al. hereinafter as CARLSON

Regarding Claim 13: 
GUO / BLACKHURST / GOLDFINGER / ZHANG disclose claim 8, 
GUO / BLACKHURST / GOLDFINGER / ZHANG does not disclose:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: initiate a timer after providing the one or more particular coupons for display, wherein the timer indicates an amount of time the one or more particular coupon have been provided for display; determine that the amount of time indicated by the timer satisfies another threshold after initiating the timer; and wherein the one or more instructions, that cause the one or more processors to record the second information, cause the one or more processors to: record the second information after determining that the amount of time satisfies the threshold. 
CARLSON teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: initiate a timer after providing the one or more particular coupons for display (timer, para. 0070), wherein the timer indicates an amount of time the one or more particular coupon have been provided for display (limited time promotions, para. 0073); determine that the amount of time indicated by the timer satisfies another threshold after initiating the timer(time period, para. 0076); and wherein the one or more instructions, that cause the one or more processors to record the second information, cause the one or more processors to: record the second information after determining that the amount of time satisfies the threshold. (redeemed, para. 0028)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of GUO / BLACKHURST / GOLDFINGER / ZHANG’s of determining offers and utilize the technique of CARLSON’s initiate a timer for providing coupon for display because it would allow GUO to improve the user experience. (GUO - See ref at least at col 23 line 20-22)  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681              

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681